By the Court,

Sutherland, J.
When the persons called upon to testify alleged, under oath, that they were the parties in interest, and entitled to the subject matter in controversy in the suits in which their testimony was sought as witnesses, the judge did right to discharge them. A party in interest cannot be compelled to testify without his consent. (See Mauran v. Lamb, 7 Cowen, 174.) The statute under which this proceeding was had, confers power upon magistrates to compel witnesses, but not parties, to testify. It might lead to great abuses, were it permitted thus to compel parties to disclose their interests.
Motion denied.